MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                              FILED
      regarded as precedent or cited before any                     May 11 2017, 5:52 am

      court except for the purpose of establishing                       CLERK
                                                                     Indiana Supreme Court
      the defense of res judicata, collateral                           Court of Appeals
                                                                          and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE
      Ann C. Coriden                                          C. Richard Marshall
      Dominic W. Glover                                       Columbus, Indiana
      Coriden Glover, LLC
      Columbus, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      John Randall Strietelmeier,                             May 11, 2017
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              03A01-1608-DR-1831
              v.                                              Appeal from the Bartholomew
                                                              Superior Court
      Tammie Nichols Strietelmeier,                           The Honorable James D. Worton,
      Appellee-Petitioner.                                    Judge
                                                              Trial Court Cause No.
                                                              03D01-1504-DR-2139



      Najam, Judge.


                                      Statement of the Case
[1]   John Randall Strietelmeier (“Randy”) appeals the trial court’s order finding him

      in contempt of court and failing to impose sanctions for Tammie Nichols

      Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017    Page 1 of 8
      Strietelmeier’s (“Tammie”) contempt of court. On appeal he raises five issues,

      which we consolidate and restate as the following two issues:


              1.      Whether the trial court clearly erred when it held Randy in
                      contempt of court.


              2.      Whether the trial court clearly erred when it found
                      Tammie in contempt but did not impose a sanction for
                      that contempt.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Randy and Tammie married on March 8, 2003. During the marriage, the

      couple had two children. On April 27, 2015, Tammie petitioned for the

      dissolution of her marriage to Randy. By agreement of the parties, the

      dissolution and property division were bifurcated from custody issues. On

      January 13, 2016, following a hearing, the trial court issued an order dissolving

      the parties’ marriage and distributing the marital estate. Tammie had submitted

      to the court her Exhibit B, which was a list of personal property Tammie

      wished the court to award to her. In its order, the trial court divided the marital

      estate by awarding forty-five percent to Randy and fifty-five percent to Tammie.

      The trial court awarded Randy the marital residence subject to a property

      equalization payment and gave Tammie thirty days to vacate the marital

      residence.


[4]   The trial court also ordered in part:

      Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017   Page 2 of 8
              9.      The Court finds that Petitioner/Wife shall receive all the
                      personal property listed on her exhibit, with the exception
                      that Respondent/Husband shall receive ½ of the children’s
                      ornaments and ½ of grandmother’s gifted China. A copy
                      of the personal property list is attached hereto as Exhibit
                      “B”.


              10.     The parties shall file a joint state and federal income tax
                      return for tax year 2015 and, after the costs of tax return
                      preparation[,] shall equally divide the anticipated refund.


              11.     The parties have two savings accounts at Centra Credit
                      Union that have been maintained for the benefit of the two
                      minor children. . . . These accounts shall be maintained as
                      minor accounts. Both parents shall be listed as co-
                      custodians on these accounts. Both accounts shall be set
                      up with Centra such that any withdraw from either
                      account requires the signature of both parents before any
                      withdraw may be made. Both parents are free to
                      contribute to these accounts on an ongoing basis as he/she
                      sees fit.


      Tr. Vol. II at 24-25.


[5]   On March 25, 2016, Randy filed a contempt petition in which he alleged that

      Tammie violated the trial court’s January 2016 order by removing his half of

      the Christmas ornaments and removing additional personal property that was

      not specifically identified in Exhibit B of the January 2016 order. Randy’s

      petition included a list of forty items for which he sought reimbursement and

      his valuation of the various items, which totaled $12,773. Along with items

      such as silverware and gaming devices, the list included more minor items such


      Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017   Page 3 of 8
      as an umbrella, a broom, a dish strainer, and cleaning supplies. It also included

      costs other than those for personal belongings, such as the costs of carpet

      cleaning, electric bills, plumbing repairs and burned out light bulbs.


[6]   On March 30, 2016, Tammie filed her own contempt petition in which she

      alleged that Randy had failed to comply with the trial court’s January 2016

      order when he transferred the children’s savings accounts out of her name and

      failed to distribute one-half of the couple’s 2015 income tax refund to her.


[7]   On April 15, 2016, and June 30, 2016, the trial court held a hearing on all

      outstanding issues, including the parties’ contempt petitions. On July 11, 2016,

      the trial court issued an order in which it found in part:

              8.      Father is in contempt for transferring the children’s Centra
                      Credit Union Accounts contrary to what the Court’s
                      previous order was.


              9.      Mother is in contempt for removing numerous items from
                      the home that were outside of the January 13, 2016 Order
                      of the Court.


              10.     The Court finds that the parties’ contempt[s are] a wash
                      and orders no further sanctions.


      Appellant’s App. Vol. II at 39. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017   Page 4 of 8
                                    Discussion and Decision
                                           Standard of Review

[8]   Randy challenges the trial court’s rulings on his and Tammy’s contempt

      petitions. Typically, we review such rulings for an abuse of discretion. See

      Bartlemay v. Witt, 892 N.E.2d 219, 227 (Ind. Ct. App. 2008); see also Aaron v.

      Scott, 851 N.E.2d 309, 314 (Ind. Ct. App. 2006) (emphasis added)

      (“Punishment or refusal to punish for contempt is generally a matter within the

      trial court’s discretion.”), trans. denied. Here, the trial court entered findings and

      conclusions in its July 11 order following an evidentiary hearing. Our standard

      of review in that situation is well-settled:


              First, we determine whether the evidence supports the findings
              and second, whether the findings support the judgment. In
              deference to the trial court’s proximity to the issues, we disturb
              the judgment only where there is no evidence supporting the
              findings or the findings fail to support the judgment. We do not
              reweigh the evidence, but consider only the evidence favorable to
              the trial court’s judgment. Challengers must establish that the
              trial court’s findings are clearly erroneous. Findings are clearly
              erroneous when a review of the record leaves us firmly convinced
              a mistake has been made. However, while we defer substantially
              to findings of fact, we do not do so to conclusions of law.
              Additionally, a judgment is clearly erroneous under Indiana Trial
              Rule 52 if it relies on an incorrect legal standard. We evaluate
              questions of law de novo and owe no deference to a trial court’s
              determination of such questions.


      Estate of Kappel v. Kappel, 979 N.E.2d 642, 651-52 (Ind. Ct. App. 2012)

      (quotation marks and citations omitted).


      Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017   Page 5 of 8
                                Issue One: Randy’s Contempt of Court

[9]    The trial court held that Randy was “in contempt for transferring the children’s

       Centra Credit Union Accounts contrary to what the Court’s previous [January

       13, 2016] order was.” Appellant’s App. Vol. II? at 12. Randy does not contest

       that he transferred the children’s savings accounts contrary to the court’s prior

       order. Rather, he contends that he cannot be held in contempt because Tammy

       “was not injured or damaged by his [contemptuous] conduct.” Appellant’s Br.

       at 17. Randy’s argument is not well-taken. Randy’s contemptuous action of

       removing Tammy as a co-custodian of the children’s accounts injured her

       because her consent regarding transactions relating to the accounts was no

       longer required, allowing Randy alone to control the accounts.


[10]   Randy also contends that the trial court erred in failing to give him the

       opportunity to “purge himself of his contempt.” Id. at 11. Indiana Code

       Section 34-47-3-5(c) (2016) provides that, “on proper showing,” a trial court

       shall give a contempt defendant “a reasonable and just opportunity to be purged

       of the contempt.” However, the record does not disclose that Randy made any

       showing to the trial court that he should be given the opportunity to purge

       himself of contempt, and Randy does not assert that he did so. Therefore, the

       trial court was not required by statute to allow him the opportunity to purge

       himself of the contempt. Reynolds v. Reynolds, 64 N.E.3d 829, 836 (Ind. 2016).


[11]   Although the trial court specifically stated that it was ordering no sanctions on

       the parties’ contempt petitions, Randy also asserts that the trial court’s refusal to

       sanction Tammy for her contempt somehow served as an “indirect” sanction or
       Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017   Page 6 of 8
       punishment to him for his own contempt. Appellant’s Br. at 17, 19; Reply Br.

       at 6-7. However, he cites no authority or cogent argument for this proposition

       and it is therefore waived. Ind. Appellate Rule 46(A)(8). Moreover, as

       discussed below, we hold that the trial court did not err when it refused to

       impose sanctions for Tammie’s contempt of court.


[12]   The trial court did not clearly err when it held Randy in contempt of court, and

       its failure to sanction Tammie for contempt was not an “indirect sanction”

       against Randy for his contempt.


                  Issue Two: Refusal to Sanction Tammy for Contempt of Court

[13]   Randy contends that the trial court erred when it failed to sanction Tammie for

       her contempt of the court’s order on property division.1 Specifically, he

       maintains that the trial court should have ordered her to either return all the

       items listed in his petition for a contempt citation and his supplemental list or

       else ordered her to pay him for the value of all such items, either through a

       damages award or through a recalculation of the monetary division of the

       marital assets.


[14]   The trial court did find Tammie in contempt “for removing numerous items

       from the home that were outside of the January 13, 2016 Order of the Court.”




       1
         Randy also maintains that the trial court erred in “handling the two contempt” actions “in concert.”
       Appellant’s Br. at 17. His claim seems to be that the trial court was required to issue two separate orders, one
       for each parties’ contempt petition, rather than including the rulings on both of the contempt petitions in the
       July 11 order. However, again, he cites no authority or cogent argument for this proposition and it is
       therefore waived. App. R. 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017                 Page 7 of 8
       Appellant’s App. Vol. II at 39. However, it was within the court’s discretion to

       punish or refuse to punish Tammie for that contempt. Aaron, 851 N.E.2d at

       314. The court had before it Randy’s lists of items and their alleged values2 and

       it heard testimony from Tammie explaining that she did not take all the items

       on the lists and why she did take other items on the lists.3 It was up to the trial

       court to weigh that evidence and determine the credibility of the witnesses.

       Having done so, the trial court concluded that “the parties’ contempt [was] a

       wash” and it would therefore impose “no further sanctions.” Appellant’s App.

       Vol. II at 39. The trial court did not clearly err in so holding4 and Randy’s

       arguments to the contrary are simply requests that we reweigh the evidence,

       which we will not do. Bartlemay, 892 N.E.2d at 227; Kappel, 979 N.E.2d at 651-

       52.


[15]   Affirmed.


       Bailey, J., and May, J., concur.




       2
         Randy has not directed us to any evidence in the record supporting the values alleged in his lists of
       property, many of which are not obvious—such as $180 for “cleaning supplies” and $360 for “3 dead goats.”
       Appellant’s App. Vol. II at 32-33.
       3
        For example, Tammie testified that she took some items on Randy’s list because they were gifts to her from
       Randy or others. Tr. Vol. II at 176-78, 180-181.
       4
         Because we uphold the trial court’s decision not to impose sanctions on Tammie for her contempt, we do
       not address the parties’ arguments about whether the trial court could order that Tammie’s sanctions be
       handled through the distribution of the marital estate.

       Court of Appeals of Indiana | Memorandum Decision 03A01-1608-DR-1831 | May 11, 2017             Page 8 of 8